DETAILED ACTION
	This is the first office action in response to U.S. Application 16/348,891. All claims are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “force detection unit” in claims 15 and 27, “position control unit” in claim 18, “force control unit” in claim 18, “instruction integration unit” in claim 18, and gripping unit in claims 22 & 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “force detection unit” will be interpreted as described in paragraph 24 of the specification as a force sensor. The “position control unit”, the “force control unit” and the “instruction integration unit” will be 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-26 and 28-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 cites the limitation of a “robot control device” with the device performing “force control”, but there is no structure claimed for what is performing the force control. Because there is insufficient structure claimed for the device, claim 15 is indefinite. If for this claim 112(f) is meant to be invoked for the “robot control device” then “A robot 
Another 112b is where Claim 15 also cites “wherein whether the work is able to be started is determined in a process where the end effector follows the movement of the target object, and when it is determined that the work is able to be started, the work is caused to start”. As this is a “wherein” clause, it is unclear what structure is performing this function. Therefore, it also has insufficient structure claimed for the device and is indefinite. 
Claim 16 cites the limitation of “a control target position is obtained”, but there is no structure claimed for what is obtaining the control target position. As discussed above this limitation is a part of a “wherein” clause, so it is unclear what structure is performing this function. Because there is insufficient structure claimed for the device, claim 16 is indefinite. Claims 17-26 and 28-32 are rejected based on their dependency on claims 15 and 16. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 18-20, 24-28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US 20130345875) in view of Gu (US 20150005923).
Regarding claim 15, as best understood due to the 112s, Brooks teaches a robot control device (robot controller 106) that performs, during movement of an end effector of a robot in a movement direction of a target object ([0087] discusses the robot arm moving to the location of the target object),
wherein whether the work is able to be started is determined in a process where the end effector follows the movement of the target object ([0087] “the robot tracks the objects on the moving belt visually”), and 
when it is determined that the work is able to be started, the work is caused to start ([0026] "For example, task execution may include determining whether a pre-condition associated with the task (e.g., absence of physical contact between the appendage and the object) is satisfied and, if so, continuing movement toward the object.").
Brooks does not teach performing force control by which a force acts on the target object based on an output of a force detection unit included in the robot to cause the robot to perform work on the target object by the end effector.
 force control by which a force acts on the target object based on an output of a force detection unit included in the robot to cause the robot to perform work on the target object by the end effector ([0013] discusses deburring as the work performed on a target object and further discloses “a force control part for controlling the robot based on force acting on the deburring tool detected by the force sensor”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of Brooks and modify it with the force control of Gu as using force control on target objects can prevent high forces being applied to target objects which makes the operation safer and can prevent damage to the target objects.

Regarding claim 16, as best understood due to the 112s, modified Brooks teaches a robot system as discussed above. Brooks does not teach wherein when the robot is caused to perform the work, a control target position is obtained by adding a first position correction amount representing a movement amount of the target object and a second position correction amount calculated by the force control to a target position when assuming that the target object is stopped and feedback control using the control target position is executed..
Gu teaches wherein when the robot is caused to perform the work, a control target position is obtained by adding a first position correction amount representing a movement amount of the target object (Fig. 9 shows the process of detecting the position of the workpiece (S22) and correcting the position based off of the detected  and a second position correction amount calculated by the force control to a target position when assuming that the target object is stopped (Fig. 12 and [0080]-[0083] show the process of using detected forces to determine position adjustment of the robot) and feedback control using the control target position is executed ([0051] “A detected force value output from the force sensor 34 is input to the robot controller 60 as a feedback signal for force control of the robot 30”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of Brooks and modify it with the force control of Gu as using force control feedback on target objects can prevent high forces being applied to target objects which makes the operation safer and can prevent damage to the target objects.

Regarding claim 18, modified Brooks teaches a robot system as discussed above. Brooks does not teach a position control unit that obtains the target position and the first position correction amount; 
a force control unit that obtains the second position correction amount; and 
an instruction integration unit that obtains the control target position by adding the first position correction amount and the second position correction amount to the target position and executes feedback control using the control target position.
Gu teaches a position control unit that obtains the target position and the first position correction amount ([0074]” position of the workpiece 50 subject to the deburring is detected by the visual sensor 40 detecting the characteristic part of the workpiece 50”); 
a force control unit that obtains the second position correction amount ([0080] “the force sensor 34 detects the force F acting between the tool 36 and the workpiece 50”); and 
an instruction integration unit that obtains the control target position by adding the first position correction amount and the second position correction amount to the target position (Fig. 2 shows the robot controller 60 comprising the program replacing part 78 which as described in [0064] controls the robot position according to the visual sensor which works directly with the force control part 70 which as described in [0060] controls the position of the robot according to the detected force) and executes feedback control using the control target position (Fig. 2 shows the robot program replacing part 78 directly in communication with the force control part 70 which then proceeds to the driving part 72 and works in a feedback loop with the force sensor which then updates the position of the robot).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of Brooks and modify it with the force control of Gu as using force control feedback on target objects can prevent high forces being applied to target objects which makes the operation safer and can prevent damage to the target objects.

Regarding claim 19, modified Brooks teaches a robot system as discussed above. Brooks does not teach a processor configured to execute a computer executable instruction to control the robot, 
wherein the processor is configured to obtain the target position, the first position correction amount, and the second position correction amount, obtain the control target position by adding the first position correction amount and the second position correction amount to the target position, and execute feedback control using the control target position. 
Gu teaches a processor configured to execute a computer executable instruction to control the robot ([0052] “The robot controller 60 has a hardware configuration which includes a CPU for performing various computations”), 
wherein the processor is configured to obtain the target position, the first position correction amount, and the second position correction amount ([0074] discusses a first position and then using a visual sensor 40 to determine an actual position of the workpiece with [0080] “the force sensor 34 detects the force F acting between the tool 36 and the workpiece 50”); obtain the control target position by adding the first position correction amount and the second position correction amount to the target position (Fig. 2 shows the robot controller 60 comprising the program replacing part 78 which as described in [0064] controls the robot position according to the visual sensor which works directly with the force control part 70 which as described in [0060] controls the position of the robot according to the detected force) and execute feedback control using the control target position (Fig. 2 shows the robot program replacing part 78 directly in communication with the force control part 70 which then proceeds to the driving part 72 and works in a feedback loop with the force sensor which then updates the position of the robot).


Regarding claim 20, modified Brooks teaches a robot system as discussed above. Brooks teaches wherein the end effector follows the target object and is caused to move in a direction parallel to the movement direction of the target object ([0087] discusses moving to the exact location of an object and gives an example of tracking the object on a moving belt, so the robot arm would have to move in a direction parallel to the movement of the target object to move to its exact location), and 
Brooks teaches ([0087] discusses the example of picking up objects from a conveyor belt which is being interpreted here as a perpendicular movement). However, Brooks does not explicitly teach the robot performing force control.
Gu teaches in order for the robot to perform the force control, the end effector is caused to move in a direction perpendicular to the movement direction of the target object ([0060] discusses the robot 30 moving in a direction that moves the tool toward or away from the workpiece depending on the measured force).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of Brooks and modify it with 

Regarding claim 24, modified Brooks teaches a robot system as discussed above. Brooks does not teach wherein a deburring tool included in the end effector is caused to perform work of deburring the target object
Gu teaches wherein a deburring tool included in the end effector is caused to perform work of deburring the target object (Fig. 1 shows a deburring tool 36 at the end of the arm of robot 30 for deburring workpiece 50).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of Brooks and substitute the deburring tool at the end of the end effector of Gu. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). In this case, substituting the end effector tool would be obvious as having different tools would allow for different work to be performed on the target objects and tools would be different depending on the desired operation. Using force control with the tool would prevent excessive forces being acted on the target object preventing the object from breaking.

Regarding claim 25, modified Brooks teaches a robot system as discussed above. Brooks further teaches a robot (robot 200) controlled by the robot control device (robot controller 106).

Regarding claim 26, modified Brooks teaches a robot system as discussed above. Brooks further teaches a robot system comprising: 
the robot control device (robot controller 106); and 
the robot that is controlled by the robot control device (robot 200).


Regarding claim 27, Brooks teaches a robot control method comprising: 
during movement of an end effector of a robot in a movement direction of a target object ([0087] discusses the robot arm moving to the location of the target object), 
determining whether the work is able to be started ([0087] “Its actions are triggered when it sees objects”) in a process where the end effector follows the movement of the target object ([0087] “the robot tracks the objects on the moving belt visually”); and 
causing the work to start when it is determined that the work is able to be started ([0026] "For example, task execution may include determining whether a pre-condition associated with the task (e.g., absence of physical contact between the appendage and the object) is satisfied and, if so, continuing movement toward the object.").
 performing force control by which a force acts on the target object based on an output of a force detection unit included in the robot to cause the robot to perform work on the target object by the end effector.
Gu teaches performing force control by which a force acts on the target object based on an output of a force detection unit included in the robot to cause the robot to perform work on the target object by the end effector ([0013] discusses deburring as the work performed on a target object and further discloses “a force control part for controlling the robot based on force acting on the deburring tool detected by the force sensor”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of Brooks and modify it with the force control of Gu as using force control feedback on target objects can prevent high forces being applied to target objects which makes the operation safer and can prevent damage to the target objects.

Regarding claim 28, modified Brooks teaches a robot system as discussed above. Brooks further teaches wherein the end effector follows the target object and is caused to move in a direction parallel to the movement direction of the target object ([0087] discusses moving to the exact location of an object and gives an example of tracking the object on a moving belt, so the robot arm would have to move in a direction parallel to the movement of the target object to move to its exact location). 	
 in order for the robot to perform the force control, the end effector is caused to move in a direction perpendicular to the movement direction of the target object.
Gu teaches in order for the robot to perform the force control, the end effector is caused to move in a direction perpendicular to the movement direction of the target object ([0060] discusses the robot 30 moving in a direction that moves the tool toward or away from the workpiece depending on the measured force).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of Brooks and modify it with the force control of Gu as using force control feedback on target objects can prevent high forces being applied to target objects which makes the operation safer and can prevent damage to the target objects.

Regarding claim 32, modified Brooks teaches a robot system as discussed above. Brooks does not teach wherein a deburring tool included in the end effector is caused to perform work of deburring the target object.
Gu teaches wherein a deburring tool included in the end effector is caused to perform work of deburring the target object (Fig. 1 shows a deburring tool 36 at the end of the arm of robot 30 for deburring workpiece 50).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of Brooks and substitute the deburring tool at the end of the end effector of Gu. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See . 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of Gu and further in view of Kimura (JP 07266269).
Regarding claim 17, modified Brooks teaches a robot system as discussed above. It does not explicitly teach wherein a representative correction amount determined from a history of the second position correction amount is acquired and the representative correction amount is added to the first position correction amount relating to a new target object when the end effector is caused to follow the new target object.
Kimura teaches wherein a representative correction amount determined from a history of the second position correction amount is acquired ([0023] discusses storing the target pressing force Fd detected by the force sensor) and the representative correction amount is added to the first position correction amount relating to a new target object when the end effector is caused to follow the new target object ([0024] discusses adding the force and position control increments to calculate the position at the next sampling cycle, [0025]-[0027] discuss repeating this process to finish the creation of the teach data creating a force control direction Ri with [0029] discussing performing work based on the teaching data).
. 


Claims 21 & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of Gu and further in view of Matsuno (JP 2012171071).
Regarding claim 21, modified Brooks teaches a robot system as discussed above. It does not explicitly teach wherein a screw driver included in the end effector is caused to perform work of screw fastening on the target object.
Matsuno teaches wherein a screw driver included in the end effector is caused to perform work of screw fastening on the target object ([0011] discusses the screw tightening driver 4 located at the tip of the robot 2 and performing screw tightening operations).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of Brooks and substitute the screwdriver tool at the end of the end effector of Matsuno. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). In this case, substituting the end effector tool would be obvious as having different tools would allow for different work to be performed on the target objects and tools would be different depending on the 

Regarding claim 29, modified Brooks teaches a robot system as discussed above. It does not explicitly teach wherein a screw driver included in the end effector is caused to perform work of screw fastening on the target object.
Matsuno teaches wherein a screw driver included in the end effector is caused to perform work of screw fastening on the target object ([0011] discusses the screw tightening driver 4 located at the tip of the robot 2 and performing screw tightening operations).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of Brooks and substitute the screwdriver tool at the end of the end effector of Matsuno. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). In this case, substituting the end effector tool would be obvious as having different tools would allow for different work to be performed on the target objects and tools would be different depending on the desired operation. Using force control with the tool would prevent excessive forces being acted on the target object preventing the object from breaking.

Claims 22 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of Gu and further in view of Bradski (US 20160221187).
Regarding claim 22, modified Brooks teaches a robot system as discussed above. It does not explicitly teach wherein work of fitting a fitting object gripped by a gripping unit included in the end effector into a fitting portion formed on the target object is caused to be performed.
Bradski teaches wherein work of fitting a fitting object gripped by a gripping unit included in the end effector into a fitting portion formed on the target object is caused to be performed (Fig. 1A shows a gripper 104 attached to a robotic arm 102 with [0050] giving an example of fitting a gripped object into a fixture receptacle).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of Brooks and substitute the gripping tool at the end of the end effector of Bradski. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). In this case, substituting the end effector tool would be obvious as having different tools would allow for different work to be performed on the target objects and tools would be different depending on the desired operation. Using force control with the tool would prevent excessive forces being acted on the target object preventing the object from breaking.

Regarding claim 30, modified Brooks teaches a robot system as discussed above. It does not explicitly teach wherein work of fitting a fitting object gripped by a gripping unit included in the end effector into a fitting portion formed on the target object is caused to be performed.
wherein work of fitting a fitting object gripped by a gripping unit included in the end effector into a fitting portion formed on the target object is caused to be performed (Fig. 1A shows a gripper 104 attached to a robotic arm 102 with [0050] giving an example of fitting a gripped object into a fixture receptacle).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of Brooks and substitute the gripping tool at the end of the end effector of Bradski. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). In this case, substituting the end effector tool would be obvious as having different tools would allow for different work to be performed on the target objects and tools would be different depending on the desired operation. Using force control with the tool would prevent excessive forces being acted on the target object preventing the object from breaking.

Claims 23 & 31 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of Gu and further in view of Ishiguro (US 4967127).
Regarding claim 23, modified Brooks teaches a robot system as discussed above. It does not explicitly teach wherein a grinding tool included in the end effector is caused to perform work of grinding the target object.
Ishiguro teaches wherein a grinding tool included in the end effector is caused to perform work of grinding the target object (Fig. 4 shows arm end 18 with a grindstone 20 for machining the workpiece W).


Regarding claim 31, modified Brooks teaches a robot system as discussed above. It does not explicitly teach wherein a grinding tool included in the end effector is caused to perform work of grinding the target object.
Ishiguro teaches wherein a grinding tool included in the end effector is caused to perform work of grinding the target object (Fig. 4 shows arm end 18 with a grindstone 20 for machining the workpiece W).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of Brooks and substitute the grinding tool at the end of the end effector of Ishiguro. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). In this case, substituting the end effector tool would 

Conclusion
	Prior art made reference to but not included in the prior art rejection: Tan (US 20170361461) teaches an assembly using a robotic arm performing force and position control and Kamiya (US 6317653) teaches the use of force correction for a robot performing work on a workpiece and Sato (US 20080312769) teaches a robotic arm with a gripper that uses detected force for position correction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364.  The examiner can normally be reached on Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIELLE MARIE JACKSON/Examiner, Art Unit 3666                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666